OPINION
By HORNBECK, J.
It is the theory of the defendant in error that the action of the court to which the error proceedings is directed is not a judgment or final order. We are of like opinion. The order objected to is not final within the language of §12258 GC. It does not conclude the rights of the parties. It does not determine the action nor prevent -a judgment.
The authorities cited by counsel for -defendant in error support the- claim that there was no final order or judgment entered by the trial court. Therefore, error proceedings do not lie at this time. Hornbeck & Adams, Trial & Appellate Procedure, §131; Taylor v The Standard Brick Company et, 66 Oh St, 360.
The status of the plaintiff by reason of the consolidation of the causes of action and the judgment which may result' upon the trial of the action may not result to the prejudice of the- plaintiff. -He may sustain his claim in all particulars, -in which event the consolidation could not have affected him unfavorably. • -
' We are satisfied that the error- proceedings are prematurely instituted. The--motion to dismiss will be sustained.
BARNES, PJ, and BODEY, J, concur,